Case: 15-41338      Document: 00513634787         Page: 1    Date Filed: 08/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-41338                                FILED
                                  Summary Calendar                        August 12, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
NICHOLAS J. QUEEN,

                                                 Petitioner-Appellant

v.

T.C. OUTLAW, WARDEN,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:07-CV-21


Before DAVIS, BENAVIDES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Nicholas J. Queen, federal prisoner # 29623-037, is serving a 562-month
term of imprisonment for his convictions for bank robbery and related offenses.
In 2007, Queen filed an unsuccessful 28 U.S.C. § 2241 petition challenging the
calculation of his sentence. This court affirmed the judgment of the district
court. Queen v. Outlaw, 393 F. App’x 176, 177-78 (5th Cir. 2010). In September
and October 2014, Queen filed three identical motions pursuant to Federal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41338     Document: 00513634787     Page: 2   Date Filed: 08/12/2016


                                  No. 15-41338

Rule of Civil Procedure 60(b)(6) seeking relief from the judgment denying his
§ 2241 petition. The district court denied the motions on the grounds that it
had no authority to reconsider this court’s decision affirming the denial of
§ 2241 relief, the motions were not timely, and they lacked merit. Queen now
appeals the denial of his Rule 60(b) motions.
      Under Rule 60(b)(6), a court may relieve a party from a final judgment
for “any . . . reason that justifies relief.” FED. R. CIV. P. 60(b)(6). We review
the denial of a Rule 60(b)(6) motion for an abuse of discretion. Diaz v. Stephens,
731 F.3d 370, 374 (5th Cir. 2013). Although the one-year filing period does not
apply to Rule 60(b)(6) motions, such motions “must be made within a
reasonable time.” FED. R. CIV. P. 60(c)(1). Queen did not meet this standard.
See In re Osborne, 379 F.3d 277, 283 (5th Cir. 2004). Moreover, Queen has not
shown the existence of “extraordinary circumstances,” as required for relief
under Rule 60(b)(6). Hernandez v. Thaler, 630 F.3d 420, 429 (5th Cir. 2011)
(internal quotation marks and citation omitted).
      AFFIRMED.




                                        2